DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: All citations with respect to the specification of present applicant are citing the paragraph numbers in the Pre-Grant Publication US 2017/0119322 A1.


Response to Amendment
The amendment filed 11/12/2020 has been entered:
Claim 1 – 3, 6 – 8 and 11 - 16 remain pending in the application;
Claim 1, 13 and 14 are amended;
Claim 9 and 10 are cancelled.

Applicant’s amendments to claim(s) and remarks have overcome each and every claim objections and 112 claim rejections as previous set forth in the Non-Final Office Action mailed on 08/11/2020. The corresponding claim objections and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 3 and 6 – 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1, applicant amended claim to include limitations “wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium” and submitted on p.9 – 10 that “Such a combination of claim elements has not been shown to be taught or suggested by the applied references, either alone or in combination.” Applicant’s arguments have been fully considered but they are not persuasive.
Karakatsanis does explicitly teach the amended limitation. On p.7395, Karakatsanis teaches an initial dynamic scan to track the rapid kinetics of the tracer input function (blood plasma concentration). The initial dynamic scan is performed for 6 minutes post tracer injection, this is performed before the tracer reaching a stable status (see Fig.3a).
Thus, Karakatsanis does teach the amended limitation. Applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 13 and 14, applicant amended the claims to include analogous limitations to the amended limitation in claim 1, and 

Overall, applicant’s remarks on p.9 – 11 have been fully considered but they are not persuasive and the amendments render the arguments moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 6 – 8 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2015/0119703 A1; published on 04/30/2015) (hereinafter "Mitchell") in view of Shanmugam et al. (US 2005/0129295 A1; published on 06/16/2005) (hereinafter “Shanmugam”), Prevrhal et al. (US 2014/0119611 A1; published on 05/01/2014) (hereinafter “Prevrhal”), and Karakatsanis et al. (Dynamic whole-body PET parametric imaging: I. Concept, acquisition protocol optimization and clinical application; published on 09/30/2013) (hereinafter “Karakatsanis”).

Regarding claim 1, Mitchell teaches a medical image diagnosis system ("FIG. 1 shows one embodiment of a system 10 for anatomic range planning in nuclear medicine, such as positron emission tomography (PET)." [0022]; Fig.1), the medical image diagnosis system comprising:
a structural image diagnosis apparatus ("The detected x-rays are used for an image of the patient. An x-ray image is generated of the patient." [0032]; "The x-ray image shows internal and external anatomy." [0033]);

a processing circuit ("The processor 26 is a general processor, central processing unit, control processor, graphics processor, digital signal processor, three-dimensional rendering processor, image processor, application specific integrated circuit, field programmable gate array, digital circuit, analog circuit, combinations thereof ... controlling the system 10, and/or performing the acts of FIG. 2." [0039]) configured to acquire information on a position of a first body part of a subject and information on a second body part of the subject ("For stop and shoot, the processor 26 calculates bed positions based on the user indications of anatomy ..." [0044]; “In act 52, an indication of an anatomical starting point and an anatomical stopping point is received.” [0060]; Fig.2; “Specific anatomy may be selected, such as indicating a range or axial extent of an organ or group of organs. For example, the anatomy is divided into head and neck, chest, abdomen, and leg ranges as represented in FIG. 3.” [0062]; Fig.3) based on a structural image acquired by the structural image diagnosis apparatus ("The x-ray image shows internal and external anatomy. For example, bone and/or organs {e.g., heart, lungs, skull, brain, back-bone, hip, breast, ribs, and/or intestines} within the patient are represented in the image. The skin or outer portions of the patient, such as a boundary or edge of the patient from the x-ray viewing perspective, may also be represented." [0033]); and
a gantry ("The PET detector 12 is a ring of sensors, forming a tube into which the bed 14 passes or is positioned." [0026]) configured to scan a nuclear medical image of 
wherein the processing circuit is configured ("The processor 26 ... controlling the system 10, and/or performing the acts of FIG. 2." [0039]) to:
accept an input ("The processor 26 also receives input from entry into the user interface." [0040]) of a first scan condition of the first body part and a second scan condition of the second body part ("The processor 26 allows for definition by the user of different, non-overlapping anatomical ranges and corresponding different PET parameters {e.g., protocols} for the ranges." [0043]);
set the first scan condition and the second scan condition based on the accepted input of the first scan condition and the second scan condition ("For stop and shoot, the processor 26 calculates bed positions based on the user indications of anatomy ... Alternatively, the processor 26 calculates the speed or duration of the bed for different anatomical regions in continuous bed motion detection." [0044]; “Another portion of the user interface shows values determined by the processor in response to selections by the user in portions 38, 40, and of the ranges 34, 36. The table 42 shows speed, duration, and distance for each of the regions.” [0077]; see user interface in Fig.3); 
control the gantry based on the information on the position of the first body part, the first scan condition of the first body part, information on the position of the second body part and the second scan condition of the second body part ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; "The anatomical ranges are used for controlling 
generate a first image based on the first scan that is executed in accordance with the first scan condition ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; see different range in Fig.3, 4);
generate a second image based on the second scans ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; see different range in Fig.3, 4);
Mitchell fails to explicitly teach that the first scan condition being a dynamic scan condition for observing a temporal change of the first body part; execute first scans and second scans at a plurality of times, the first scans corresponding to the dynamic scan condition of the first body part and the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; generate a first plurality of nuclear medical images based on the first scans, the first plurality of nuclear medical images indicating the temporal change of the first body part, the first plurality of nuclear medical images being time series images or images of different phases; generate a second plurality of nuclear medical images based on the second scans; combine the second plurality of 
However, in the same field of endeavor, Shanmugam teaches a medical image diagnosis system (“FIG. 1 is a drawing of a PET-CT scanner 100 …” [0017]; Fig.1; “A subject 20 for imaging is typically a human patient who may be undergoing diagnostic assessment for coronary artery disease or other disease processes.” [0019]), the system comprising:
a structural image diagnosis apparatus (“The PET-CT scanner 100 includes a CT system 200 …” [0017]); 
a nuclear medical image diagnosis apparatus (“… and a PET system 300 …” [0017]), the nuclear medical image diagnosis system comprising:
wherein the processing circuit (“… a processing unit 150, and a control station 115.” [0017]) is configured to:
accept an input of a first scan condition of the first body part (“… the system 100 can be programmed such that a CT prescription by the operator …” [0041]), the first scan condition being a condition of a scan (“… automatically sets up and specifies a corresponding 3D PET prescription and protocol.” [0041]) for observing a temporal change of the first body part (“The fused PET-CT image shows … along with the metabolic activity from PET.” [0049]);
execute first scans at a plurality of times, the first scans corresponding to the first scan condition of the first body part (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6);
metabolic activity from PET.” [0049], in physiology, activity is defined as change over time), the first plurality of nuclear medical images being time series images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the PET image frames sequential acquisition as taught by Shanmugam. Doing so would make it possible to generate image that shows “anatomical structures 
In addition, Prevrhal teaches wherein the processing circuit is configured to (“… suitable processing performed by the interval image display module 32 …” [0049]) generate a first plurality of nuclear medical images (“In an operation 62, an interval image corresponding to each bin is generated and displayed … the sequence of images are displayed as a cinematic movie …” [0049]; Fig.4, 5), the first plurality of nuclear medical images indicating the temporal change of the first body part (“In one suitable registration approach, for each moving structure of interest a geometric transform is determined and applied which matches the structure to a spatial template … In addition to a translational shift, the geometric transform can additionally or alternatively include other geometric transform components such as a rotational transform component, scaling transform component {e.g., to account for changes in the size and/or shape of the object over time} or so forth.” [0073]), the plurality of nuclear medical images being time series images (“… the sequence of images are displayed as a cinematic movie, with each interval image forming a frame of the movie and the frame time for displaying each successive interval image being proportional to the Δt of that bin.” [0049]; see Fig.5) or images of different phases (“A phase image display module 38 enables the image to be segmented in time in accordance with cardiac cycling, respiratory cycling, or another relevant physiological cycle.” [0047]; “While this illustrative example segments into two cardiac phases, segmentation into three, four, or more phases is also contemplated, as well as segmentation based on other physiological cycles such as respiratory cycling.” [0056]).

Mitchell in view of Shanmugam and Prevrhal fails to explicitly teach execute second scans at a plurality of times, the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; generate a second plurality of nuclear medical images based on the second scans; combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part.
However, in the same field of endeavor, Karakatsanis teaches execute first scans (“... an initial 6 min single-bed dynamic scan over the cardiac region comprised of 24 frames with the following time sequence …” Page 7395, section 2.2.1) and second scans at a plurality of times (“… a sequence of six whole-body scans {passes}, each lasting approximately 6 min and comprised of seven beds, each scanned for 45 s …” Page 7395, section 2.2.1), the first scans corresponding to the dynamic scan condition of the first body part (“... an initial 6 min single-bed dynamic scan over the cardiac region comprised of 24 frames with the following time sequence …” Page 7395, section 2.2.1) and the second scans corresponding to the second scan condition of the second body part (“… a sequence of six whole-body scans {passes}, each lasting approximately 
generate a second plurality of nuclear medical images based on the second scans (see Fig.2, the left part);
combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part (see Fig.4 and Fig.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the parametric whole-body dynamic PET imaging as taught by Karakatsanis. Doing so would make it possible to “present an integrated imaging framework capable of triggering a novel shift of clinical whole-body PET imaging to the dynamic domain, potentially enabling tumor contrast enhancements, while allowing quantitative whole-body assessment of patient response to treatments over short and long time periods” (see Karakatsanis; Page 7414, section 7).

Regarding claim 2, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in 
configured to specify the first body part of the subject and the second body part of the subject based on the specified position of the feature point ("The indication is relative to anatomy of the patient. ... such as selecting a range covering an organ {e.g., lungs}. Depending on the reason for the PET examination, a location may be of increased interest." [0062]; see different ranges of body parts in Fig.3).
Mitchell in view of Shanmugam and Prevrhal fails to explicitly teach, in the embodiment of Figs.1 - 3, wherein the processing circuit is configured to specify positions of feature points of the subject from the structural image.
However, in an alternative embodiment, Mitchell teaches wherein the processing circuit is configured to specify positions of a feature points of the subject ("In alternative embodiments, a processor identifies specific anatomy and selects or indicates the anatomical locations." [0061]) from the structural image ("In act 50, an image of a patient as positioned on a bed of a PET scanner is displayed." [0054]; "As a result, the x-ray image represents both external anatomy (e.g., head, legs, chest, arms, neck, and abdomen) and internal anatomy." [0059]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught in the embodiment of Figs.1 - 3 with the processor as taught in the alternative embodiment. Doing so would make it possible to provide indications "relative to anatomy of the patient" (see [0061]).



Regarding claim 6, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Mitchell further teaches wherein the first scan condition of the first body part or the second scan condition of the second body part comprises at least one of a scan time duration and a scan speed ("The table 42 shows speed, duration, and distance for each of the regions. In other embodiments, the user may enter values in the table 42 ..." [0077]; see table 42 in Fig.3).

Regarding claim 7, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Mitchell further teaches wherein the scan is divided into a plurality of times of scans ("The length or axial extent of each box may be changed or set by the user based on the anatomy of the patient. The user may place a line to define different ranges." [0060]), the plurality of times of scans is executed for the first body part or the second body part ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... and/or generate a PET image." [0084]), and with or without overlap." [0060]).
Mitchell in view of Shanmugam and Prevrhal fails to explicitly teach, in the embodiment of Figs.1 - 3, the first scan condition or the second scan condition comprises a size of an overlapped area in each scan.
However, in the discussion of the state of the art, Mitchell teaches it is a known art that the first scan condition or the second scan condition comprises a size of an overlapped area in each scan ("To define the region to scan of the patient, the user indicates the starting bed position. The amount of overlap may be defined as well. ... the user defines the number of bed positions and overlaps to provide for examining a diagnostic region of interest of the patient." [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught in the embodiment of Figs.1 - 3 with the overlapping defining as taught in the conventional embodiment. Doing so would make it possible to "support examination planning based on multiple integral bed positions" (see [0003]).

Regarding claim 8, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Mitchell further teaches wherein the first scan condition of the first body part or the second scan condition of the second body part comprises a reconstruction condition of acquired data ("In act 56, PET parameters are received for the examination of different portions of the patient. ... For example, different PET reconstruction 

Regarding claim 11, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Mitchell further teaches wherein the first scan condition of the first body part or the second scan condition of the second body part comprises a size of Field Of View (FOV) ("In act 62, patient instructions are provided based on the anatomical range. ... The field of view of the PET detector changes. When the field of view is at, nearing, or leaving a particular anatomical range, instructions may be provided to the user and/or the patient." [0089]).

Regarding claim 12, in the embodiment of Figs.1 - 3, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, except wherein the scan includes a continuous scan that is performed while continuously moving the first body part.
However, in one embodiment, Mitchell teaches wherein the scan includes a continuous scan that is performed while continuously moving the first body part ("In one embodiment, the bed 14 operates to move continuously through the bore. PET detection occurs while the bed 14 is moving." [0037]; "For example, the speed and resulting duration {continuous bed motion} ... is determined based on the selected PET parameters for the anatomical range." [0085]).


Regarding claim 13, Mitchell teaches a nuclear medical image diagnosis apparatus ("The system 10 ... controlling operation of the PET scanner, and/or generating a PET image." [0025]) comprising:
a processing circuit configured ("The processor 26 is a general processor, central processing unit, control processor, graphics processor, digital signal processor, three-dimensional rendering processor, image processor, application specific integrated circuit, field programmable gate array, digital circuit, analog circuit, combinations thereof ... controlling the system 10, and/or performing the acts of FIG. 2." [0039]) to acquire a structural image of a subject ("The processor 26 performs the acts ... receives data from other components {e.g. ... x-ray image data} to perform the acts, and/or acquires data to perform the acts of FIG. 2." [0041]) from a structural image diagnosis apparatus acquiring the structural image ("The x-ray emitter 16 is positioned opposite the x-ray detector 18." [0031]; "The detected x-rays are used for an image of the patient." [0032]; "The x-ray image shows internal and external anatomy." [0033]); and
a gantry ("The PET detector 12 is a ring of sensors, forming a tube into which the bed 14 passes or is positioned." [0026]) configured to scan a nuclear medical image of 
wherein the processing circuit ("The processor 26 performs the acts, ... receives data from other components ... to perform the acts, and/or acquires data to perform the acts of FIG. 2." [0041]) is
configured to acquire information on a position of a first body part and a second body part of the subject ("For stop and shoot, the processor 26 calculates bed positions based on the user indications of anatomy ..." [0044];  "In act 52, an indication of an anatomical starting point and an anatomical stopping point is received." [0060]; Fig.2; “Specific anatomy may be selected, such as indicating a range or axial extent of an organ or group of organs. For example, the anatomy is divided into head and neck, chest, abdomen, and leg ranges as represented in FIG. 3.” [0062]; Fig.3) based on the structural image ("The x-ray image shows internal and external anatomy. For example, bone and/or organs (e.g., heart, lungs, skull, brain, back-bone, hip, breast, ribs, and/or intestines) within the patient are represented in the image. The skin or outer portions of the patient, such as a boundary or edge of the patient from the x-ray viewing perspective, may also be represented." [0033]),
configured to accept an input ("The processor 26 also receives input from entry into the user interface." [0040]) of a first scan condition of the first body part and a second scan condition of the second body part ("The processor 26 allows for definition by the user of different, non-overlapping anatomical ranges and corresponding different PET parameters {e.g., protocols} for the ranges." [0043]);

configured to control the gantry based on the information on the position of the first body part, the first scan condition of the first body part, information on the position of the second body part and the second scan condition of the second body part ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; "... the speed and resulting duration {continuous bed motion} or just duration {step and shoot} within a given anatomical range is determined based on the selected PET parameters for the anatomical range." [0085]),
configured to generate a first image based on the first scan that is executed in accordance with the first scan condition ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; see different range in Fig.3, 4),

Mitchell fails to explicitly teach that the first scan condition being a dynamic scan condition for observing a temporal change of the body part; configured to execute first scans and second scans at a plurality of times, the first scans corresponding to the dynamic scan condition of the first body part and the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; configured to generate a first plurality of nuclear medical images based on the first scan, the first plurality of nuclear medical images indicating the temporal change of the first body part, the first plurality of nuclear medical images being time series images or images of different phases, generate a second plurality of nuclear medical images based on the second scans, configured to combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part.  
However, in the same field of endeavor, Shanmugam teaches a nuclear medical image diagnosis apparatus (“… and a PET system 300 …” [0017]), the nuclear medical image diagnosis system comprising:
wherein the processing circuit (“… a processing unit 150, and a control station 115.” [0017]) is:
metabolic activity from PET.” [0049]);
configured to execute first scans at a plurality of times, the first scans corresponding to the dynamic scan condition of the first body part (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6);
configured to generate a first plural of nuclear medical images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline) based on the first scans (“… automatically sets up and specifies a corresponding 3D PET prescription and protocol. This functionality is shown in FIG. 5 by the line 355 which represents the prescription of a PET scan data acquisition phase based on the corresponding CT scan.” [0041]), the first plurality of nuclear medical images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline) indicating the temporal change of the first body metabolic activity from PET.” [0049]; in physiology, activity is defined as change over time), the first plurality of nuclear medical images being time series images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the PET image frames sequential acquisition as taught by Shanmugam. Doing so would make it possible to generate image that shows “anatomical structures and locations from CT along with the metabolic activity from PET” (see Shanmugam; [0049]).
In addition, Prevrhal teaches wherein the processing circuit is configured to (“… suitable processing performed by the interval image display module 32 …” [0049]) generate a first plurality of nuclear medical images (“In an operation 62, an interval image corresponding to each bin is generated and displayed … the sequence of images are displayed as a cinematic movie …” [0049]; Fig.4, 5), the first plurality of nuclear medical images indicating the temporal change of the first body part (“In one suitable registration approach, for each moving structure of interest a geometric transform is determined and applied which matches the structure to a spatial template … In addition to a translational shift, the geometric transform can additionally or alternatively include other geometric transform components such as a rotational transform component, scaling transform component {e.g., to account for changes in the size and/or shape of the object over time} or so forth.” [0073]), the first plurality of nuclear medical images being time series images (“… the sequence of images are displayed as a cinematic movie, with each interval image forming a frame of the movie and the frame time for displaying each successive interval image being proportional to the Δt of that bin.” [0049]; see Fig.5) or images of different phases (“A phase image display module 38 enables the image to be segmented in time in accordance with cardiac cycling, respiratory cycling, or another relevant physiological cycle.” [0047]; “While this illustrative example segments into two cardiac phases, segmentation into three, four, or more phases is also contemplated, as well as segmentation based on other physiological cycles such as respiratory cycling.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the dynamic PET imaging as taught by Prevrhal. Doing so would make it possible to provide “nuclear images with reduced motion artifacts due to optimized time segmentation” (see Prevrhal; [0014]).
Mitchell in view of Shanmugam and Prevrhal fails to explicitly teach execute second scans at a plurality of times, the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; generate a second plurality of nuclear medical images based on the second scans; combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part.
cardiac region comprised of 24 frames with the following time sequence …” Page 7395, section 2.2.1) and the second scans corresponding to the second scan condition of the second body part (“… a sequence of six whole-body scans {passes}, each lasting approximately 6 min and comprised of seven beds, each scanned for 45 s …” Page 7395, section 2.2.1), wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium (“The initial dynamic scan {the first acquisition phase} tracks the rapid kinetics of the input function during the first 6 min after injection, while the subsequent, smoother portion of the input function is determined from the dynamic images corresponding to the cardiac bed in the second acquisition phase …” Page 7395 – 7396, section 2.2.1; see the concentration curve in Fig.3a);
configured to generate a second plurality of nuclear medical images based on the second scans (see Fig.2, the left part);
configured to combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part (see Fig.4 and Fig.7).


Regarding claim 14, Mitchell teaches a structural image diagnosis apparatus ("The system 10 includes ... x-ray emitter 16, x-ray detector 18, processor 26 ..." [0023]; "The detected x-rays are used for an image of the patient. An x-ray image is generated of the patient." [0032]; "The x-ray image shows internal and external anatomy." [0033]) comprising;
a gantry ("The x-ray emitter 16 and the x-ray detector 18 are connected with a housing of the PET detector 12." [0030]; "The PET detector 12 is a ring of sensors, forming a tube into which the bed 14 passes or is positioned." [0026]; see Fig.1, the x-ray emitter and detector are mounted on the shared "ring" housing with PET, which is interpreted as "gantry") configured to collect a structural image ("The detected x-rays are used for an image of the patient." [0032]; "The x-ray image shows internal and external anatomy." [0033]); and
a processing circuit ("The processor 26 is a general processor, central processing unit, control processor, graphics processor, digital signal processor, three-
acquire information on a position of a first body part of a subject and information on a second body part of the subject ("For stop and shoot, the processor 26 calculates bed positions based on the user indications of anatomy ..." [0044];  "In act 52, an indication of an anatomical starting point and an anatomical stopping point is received." [0060]; Fig.2; “Specific anatomy may be selected, such as indicating a range or axial extent of an organ or group of organs. For example, the anatomy is divided into head and neck, chest, abdomen, and leg ranges as represented in FIG. 3.” [0062]; Fig.3) based on the structural image ("The x-ray image shows internal and external anatomy. For example, bone and/or organs {e.g., heart, lungs, skull, brain, back-bone, hip, breast, ribs, and/or intestines} within the patient are represented in the image. The skin or outer portions of the patient, such as a boundary or edge of the patient from the x-ray viewing perspective, may also be represented." [0033]) acquired by the gantry ("The detected x-rays are used for an image of the patient." [0032]; "The x-ray image shows internal and external anatomy." [0033]);
accept an input ("The processor 26 also receives input from entry into the user interface." [0040]) of a first scan condition of the first body part and a second scan condition of the second body part ("The processor 26 allows for definition by the user of different, non-overlapping anatomical ranges and corresponding different PET parameters {e.g., protocols} for the ranges." [0043]);

control the gantry scanning a nuclear medical image of the subject, based on the information on the position of the first body part, the first scan condition of the first body part, information on the position of the second body part and the second scan condition of the second body part ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; "... the speed and resulting duration {continuous bed motion} or just duration {step and shoot} within a given anatomical range is determined based on the selected PET parameters for the anatomical range." [0085]);
generate a first image based on the first scan that is executed in accordance with the first scan condition ("In act 60 of FIG. 2, the PET scanner operates as a function of the anatomical starting and stopping points. ... The processor then controls the bed and/or PET scanner to examine the patient and/or generate a PET image." [0084]; see different range in Fig.3, 4);

Mitchell fails to explicitly teach that the first scan condition being a dynamic scan condition for observing a temporal change of the first body part; and the processing circuit is configured to execute first scans and second scans at a plurality of times, the first scans corresponding to the dynamic scan condition of the first body part and the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; generate a first plurality of nuclear medical images, the first plurality of nuclear medical images indicating the temporal change of the first body part, the first plurality of nuclear medical images being time series images or images of different phases, generate a second plurality of nuclear medical images based on the second scans, combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part.  
However, in the same field of endeavor, Shanmugam teaches a structural image diagnosis apparatus (“The PET-CT scanner 100 includes a CT system 200 …” [0017]) comprising:
a processing circuit (“… a processing unit 150, and a control station 115.” [0017]) configured to: 
metabolic activity from PET.” [0049]);
execute first scans at a plurality of times, the first scans corresponding to the dynamic scan condition of the first body part (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6);
generate a first plural of nuclear medical images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline) based on the first scans (“… automatically sets up and specifies a corresponding 3D PET prescription and protocol. This functionality is shown in FIG. 5 by the line 355 which represents the prescription of a PET scan data acquisition phase based on the corresponding CT scan.” [0041]), the first plurality of nuclear medical images (“Step 18 entails repeating step 16 … for at least one and typically a plurality or all subsequent frames in the scan until all the prescribed data has been acquired and reconstructed.” [0048]; Fig.6; in medical imaging, each reconstructed PET frame is an image in sequence along a timeline) indicating the temporal change of the first body part (“The fused PET-CT image shows … along with the metabolic activity from PET.” [0049]; in 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the PET image frames sequential acquisition as taught by Shanmugam. Doing so would make it possible to generate image that shows “anatomical structures and locations from CT along with the metabolic activity from PET” (see Shanmugam; [0049]).
In addition, Prevrhal teaches wherein the processing circuit is configured to (“… suitable processing performed by the interval image display module 32 …” [0049]) generate a first plurality of nuclear medical images (“In an operation 62, an interval image corresponding to each bin is generated and displayed … the sequence of images are displayed as a cinematic movie …” [0049]; Fig.4, 5), the first plurality of nuclear medical images indicating the temporal change of the first body part (“In one suitable registration approach, for each moving structure of interest a geometric transform is determined and applied which matches the structure to a spatial template … In addition to a translational shift, the geometric transform can additionally or alternatively include other geometric transform components such as a rotational transform component, scaling transform component {e.g., to account for changes in the size and/or shape of the object over time} or so forth.” [0073]), the first plurality of nuclear medical images 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the dynamic PET imaging as taught by Prevrhal. Doing so would make it possible to provide “nuclear images with reduced motion artifacts due to optimized time segmentation” (see Prevrhal; [0014]).
Mitchell in view of Shanmugam and Prevrhal fails to explicitly teach the processing circuit is configured to execute second scans at a plurality of times, the second scans corresponding to the second scan condition of the second body part, wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium; generate a second plurality of nuclear medical images based on the second scans; combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part.
cardiac region comprised of 24 frames with the following time sequence …” Page 7395, section 2.2.1) and the second scans corresponding to the second scan condition of the second body part (“… a sequence of six whole-body scans {passes}, each lasting approximately 6 min and comprised of seven beds, each scanned for 45 s …” Page 7395, section 2.2.1), wherein the first scans are executed before concentration of a chemical substance that had been injected to the subject prior to each of the first scans reaches equilibrium (“The initial dynamic scan {the first acquisition phase} tracks the rapid kinetics of the input function during the first 6 min after injection, while the subsequent, smoother portion of the input function is determined from the dynamic images corresponding to the cardiac bed in the second acquisition phase …” Page 7395 – 7396, section 2.2.1; see the concentration curve in Fig.3a);
generate a second plurality of nuclear medical images based on the second scans (see Fig.2, the left part);
combine the second plurality of nuclear medical images to obtain a second nuclear medical image corresponding to the second body part (see Fig.4 and Fig.7).


Regarding claim 15, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Prevrhal further teaches wherein the first plurality of nuclear medical images comprise time series images of a heart (“For example, consider cardiac imaging during which the heart undergoes cardiac cycling” [0076]; here cardiac imaging is the imaging of heart as object by definition in medical imaging).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the dynamic PET imaging as taught by Prevrhal. Doing so would make it possible to provide “nuclear images with reduced motion artifacts due to optimized time segmentation” (see Prevrhal; [0014]).

Regarding claim 16, Mitchell in view of Shanmugam, Prevrhal and Karakatsanis teaches all claim limitations, as applied in claim 1, and Prevrhal further teaches wherein respiratory cycling, or another relevant physiological cycle.” [0047]; “… segmentation into three, four, or more phases is also contemplated, as well as segmentation based on other physiological cycles such as respiratory cycling.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the PET acquisition as taught by Mitchell with the dynamic PET imaging as taught by Prevrhal. Doing so would make it possible to provide “nuclear images with reduced motion artifacts due to optimized time segmentation” (see Prevrhal; [0014]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793